Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in reply to 06/10/2020.

Allowed Claims
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: No prior art of record discloses the details of “a method/system for multi-connectivity communication in an application layer of a communication network capable of …receiving an ith receive message set of a plurality of receive message sets by the receiver, the ith receive message set comprising an (n, i)th receive message of an n plurality of receive messages where 1 < n < N and N is a number of the plurality of networks, the ith receive message set associated with the ith transmit message set, each receive message in the ith receive message set associated with at least one respective network of the plurality of networks; and updating the plurality of decision elements by: generating an ith token set based on a jth receive message set in the plurality of receive message sets, where 1 < j < i, each token in the ith token set associated with a respective network of the plurality of networks; transmitting the ith token set from the receiver to the transmitter; receiving the ith token set by the transmitter; generating a plurality of updated decision elements based on the ith token set; and replacing the plurality of updated decision elements with the plurality of decision elements” including different combination of features recited in the claims as filed by applicants on 06/10/2020. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUDE JEAN GILLES whose telephone number is (571)272-3914. The examiner can normally be reached 9:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUDE JEAN GILLES/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        January 14, 2021